 
 
I 
108th CONGRESS
2d Session
H. R. 4490 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Mr. Grijalva introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for acquisition of subsurface mineral rights to land owned by the Pascua Yaqui Tribe and land held in trust for the Tribe, and for other purposes. 
 
 
1.DefinitionsFor the purposes of this Act, the following definitions apply: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)StateThe term State means the State of Arizona.  
(3)TribeThe term Tribe means the Pascua Yaqui Tribe. 
2.Acquisition of subsurface mineral interests from the State for the Tribe 
(a)Acquisition authorizedThe Secretary shall acquire, by use of the powers of eminent domain, and the Department of Justice is authorized to act on behalf of the Secretary to do so, pursuant to the laws and regulations of the United States governing use of the power of eminent domain, but only with the consent of the State, the following: 
(1)Any trust mineral estate of the State located beneath the surface estates of the Tribe in land consisting of approximately 436.18 acres in Pima County, Arizona. 
(2)Any trust mineral estate of the State located beneath the surface estates held in trust for the Tribe in land consisting of approximately 140.18 acres in Pima County, Arizona.   
(b)ConsiderationSubject to subsection (c), as consideration for the acquisition of subsurface mineral interests by the United States pursuant to subsection (a), the Tribe shall pay to the State an amount equal to the market value of those subsurface mineral interests as determined by— 
(1)a mineral assessment completed— 
(A)by a team of mineral specialists agreed upon by the State and the Tribe; and 
(B)reviewed, and accepted as complete and accurate by a certified review mineral examiner of the Bureau of Land Management; 
(2)negotiation between the Tribe and the State in order to arrive at a mutually agreed price; or 
(3)in the event the Tribe and the State cannot arrive at a mutually agreed price, an appraisal report completed in accordance with subsection (d)— 
(A)by the State and reviewed by the Tribe; and 
(B)if requested by the Tribe through the Bureau of Indian Affairs, reviewed and accepted as complete and accurate by the Office of the Special Trustee for American Indians in the Department of the Interior. 
(c)Conditions of acquisitionThe Secretary may make the acquisition under subsection (a) only if— 
(1)the payment to the State required under subsection (b) is accepted by the State as full consideration for the subsurface mineral interests acquired by the United States under subsection (a); and 
(2)the acquisition terminates all right, title, and interest of all parties other than the United States in and to the acquired subsurface mineral interests. 
(d)Determination of market valueNotwithstanding any other provision of law, unless State and Tribe shall otherwise agree to a stipulated market value, the value of the subsurface mineral interests acquired by the United States under this section shall be determined in accordance with the Uniform Appraisal Standards for Federal Land Acquisition, as published by the Appraisal Institute in 2000 in cooperation with the Department of Justice. Any appraisal shall be subject to the review and acceptance by the Land Department of the State and the Office of Special Trustee for American Indians in the Department of the Interior.  
(e)Description of landThe exact acreage and legal descriptions of the land and interests in land acquired by the United States under this section shall be determined by surveys that are satisfactory to the Secretary and the State. 
(f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the acquisition of subsurface interests in land under this section as the Secretary considers appropriate to protect the interests of the United States and any valid existing rights. 
3.Interests in land taken into trust for the Tribe 
(a)Land transferredNotwithstanding any other provision of law, after the Tribe makes the payment described in subsection (b), the Secretary shall take into trust for the benefit of the Tribe the subsurface rights, formerly reserved to the United States, to the approximately 360.23 acres of land located in Pima County, Arizona, the surface rights to which are held in trust for the benefit of the Tribe. 
(b)Consideration and costsThe Tribe shall pay to the Secretary all transaction costs associated with assessment, review, and transfer of the interest in the estate authorized to be taken into trust pursuant to subsection (a). 
(c)Determination of fair market valueNotwithstanding any other provision of law, unless the Secretary and the Tribe agree to a stipulated fair market value, the value of the subsurface mineral interests taken into trust under this section shall be determined in accordance with the Uniform Appraisal Standards for Federal Land Acquisition, as published by the Appraisal Institute in 2000 in cooperation with the Department of Justice. 
(d)Description of landThe exact acreage and legal description of the land described in subsection (a) shall be determined by the Secretary. 
 
